72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Clarence A. FRIEND, Appellant,v.Paul DELO, Appellee.
No. 94-3749.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 7, 1995.Filed Dec. 14, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Clarence A. Friend, a state prisoner, was convicted by a jury of first degree assault, and was sentenced to 25 years imprisonment.  His conviction was affirmed on direct appeal, and the denial of his motion for postconviction relief also was affirmed.  See State v. Friend, 822 S.W.2d 938, 945 (Mo.Ct.App.1991);  Friend v. State, 866 S.W.2d 496, 496-98 (Mo.Ct.App.1993).  Friend then filed a 28 U.S.C. Sec. 2254 petition for habeas corpus relief in the district court.1  The district court denied the petition without an evidentiary hearing, and Friend appeals.


2
After careful review of the record before us and the brief filed on behalf of Friend by appointed counsel, we conclude that the district court correctly dismissed Friend's petition.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE RUSSELL G. CLARK, United States District Judge for the Western District of Missouri